     CASE 0:20-cv-00882-JRT-KMM Document 18 Filed 06/17/20 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
   ________________________________________________________________________

    KENNETH R. KUNZER, for himself and all                Civil No. 20-0882 (JRT/KMM)
    others similarly situated,

                                        Plaintiff,                    ORDER
    v.

    LISA A. HINIKER, et al.,

                           Defendants.
   ________________________________________________________________________


         Plaintiff Kenneth R. Kunzer filed an objection to the June 3, 2020 Report and

Recommendation of Magistrate Judge Katherine M. Menendez. See ECF No. 16. After a

de novo review of Kunzer’s objection, this Court adopts the Report and

Recommendation of the Magistrate Judge.

                                            ORDER

         Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

         1.     The June 3, 2020 Report and Recommendation of Magistrate Judge

                Katherine M. Menendez [ECF No. 16] is ADOPTED and the objection of

                plaintiff Kenneth R. Kunzer [ECF No. 17] is OVERRULED.

         2.     This matter is DISMISSED as follows:

                a.    The claims arising under federal law are DISMISSED WITH

                      PREJUDICE as frivolous.

                                               1
     CASE 0:20-cv-00882-JRT-KMM Document 18 Filed 06/17/20 Page 2 of 2

            b.     The claims arising under state law are DISMISSED WITHOUT

                   PREJUDICE for lack of subject-matter jurisdiction.

      3.    Kunzer’s motion to vacate the state-court order [ECF No. 10] is DENIED AS

            MOOT.

      4.    Kunzer is restricted from filing any new litigation against any of the

            defendants to this matter, or litigation that is otherwise related to the

            Herschler estate, without the prior approval of a judicial officer of this

            District.

DATED: June 17, 2020
at Minneapolis, Minnesota.                           s/John R. Tunheim
                                                      JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                          2
